t c memo united_states tax_court john a rowe and donna l rowe petitioners v commissioner of internal revenue respondent docket nos filed date rodney s klein and william t wray jr for petitioner donna l rowe stephen r takeuchi for respondent memorandum opinion ruwe judge in rowe v commissioner tcmemo_2001_325 rowe i we granted petitioner donna l rowe hereinafter petitioner relief from joint_and_several_liability pursuant to - - section with respect to certain omitted income and erroneous deduction items giving rise to deficiencies additionally we granted petitioner relief from joint_and_several_liability for various penalties and additions to tax petitioner subsequently moved for an award of litigation costs pursuant to sec_7430 and rule neither party requested a hearing on the matter accordingly we rule on petitioner’s motion for litigation costs on the basis of the parties’ submissions and the record in this case background for the taxable years through petitioner and her husband john a rowe mr rowe filed joint federal_income_tax returns on date respondent issued a notice_of_deficiency to petitioner and mr rowe for their taxable years and on date respondent issued a notice_of_deficiency to petitioner and mr rowe for their taxable ‘references to sec_6015 are to that section as added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 references to sec_7430 are to that section as in effect at the time the petitions were filed unless otherwise indicated all other section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we incorporate herein by this reference our findings_of_fact from our memorandum opinion in rowe v commissioner tcmemo_2001_325 rowe i we provide a brief summary of those relevant facts and set forth additional facts necessary to decide this case year in the notices respondent determined deficiencies in petitioner and mr rowe’s federal income taxes additions to tax and penalties as follows additions to tax and penalties year deficiency sec_6653 a sec_6653 b b sec_6661 dollar_figure dollar_figure dollar_figure sec_6653 b sec_6661 big_number dollar_figure dollar_figure -- sec_6651 a sec_6663 big_number dollar_figure dollar_figure -- sec_6654 sec_6662 c big_number dollar_figure dollar_figure -- ‘50 percent of the interest due on dollar_figure petitioner and mr rowe timely filed petitions with this court on date and date respectively disputing all the determinations contained in the notices of deficiency no claim for relief from joint_and_several_liability was made in either of the petitions respondent filed corresponding answers to the petitions on date and date respectively denying the allegations contained in the petitions the two cases were subsequently consolidated for trial briefing and opinion ‘the fraud additions to tax pursuant to sec_6653 for the taxable years and and the fraud_penalty pursuant to sec_6663 for the taxable_year related only to mr rowe petitioner resided in florida at the time the petitions in this case were filed q4e- on date petitioner filed amended petitions seeking entitlement to relief from joint_and_several_liability under sec_6015 in her amended petitions petitioner did not dispute the accuracy of the deficiencies additions to tax and penalties contained in the notices of deficiency on date respondent filed his answers to petitioner’s amended petitions in his answers to the amended petitions respondent on the assumption that petitioner had made a valid election with respect to the benefits of sec_6015 conceded that pursuant to sec_6015 petitioner was not liable for any deficiency associated with unreported income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively for the years through respondent also conceded that petitioner was entitled to relief from joint_and_several_liability under sec_6015 for with respect to the following adjustments capital_gain income of dollar_figure income of dollar_figure on schedule c profit or loss from business and all but dollar_figure of interest_income which was part of a dollar_figure adjustment on date respondent and mr rowe entered into stipulations of agreed issues in the stipulations mr rowe conceded the accuracy of all the determinations respondent made in the notices of deficiency the trial in these consolidated cases was held on date at that time the parties filed a stipulation of facts - - and a first supplemental stipulation of facts the concessions respondent made in his answers to petitioner’s amended petitions were contained in the stipulations during the trial petitioner did not dispute the accuracy of respondent’s determinations rather petitioner presented evidence in support of her argument that she was not liable for the deficiencies additions to tax and penalties because she was entitled to relief from joint_and_several_liability under sec_6015 on date respondent and petitioner filed a stipulation of settled issues in the stipulation petitioner conceded that she was not entitled to relief from joint liability for an dollar_figure theft_loss adjustment in and a dollar_figure income adjustment in petitioner also conceded that she was not entitled to relief from joint_and_several_liability for dollar_figure of interest_income still in dispute which was part of a dollar_figure adjustment in respondent conceded that petitioner was entitled to relief from joint_and_several_liability under sec_6015 for a dollar_figure rental income adjustment in and for dollar_figure of a dollar_figure lump-sum_distributions adjustment in on brief the parties presented arguments as to whether petitioner was entitled to relief from joint_and_several_liability pursuant to sec_6015 with respect to the following omitted income and erroneous deduction items giving rise to deficiencies distribution proceeds from a retirement -- - account in petitioner’s name capital_gain income from the sale of jointly titled property mortgage interest deductions on jointly titled property losses related to a farming activity and charitable_contribution deductions additionally the parties addressed whether petitioner was liable for any additions to tax or penalties petitioner did not dispute the accuracy of respondent’s determinations aside from her claim to relief from joint liability under sec_6015 in rowe i we held that petitioner was entitled to complete relief under sec_6015 for the retirement account distributions and the farming activity losses because these items were allocable to mr rowe and petitioner did not have actual knowledge of the items we found that the capital_gains mortgage interest and charitable_contributions items were allocable evenly between petitioner and mr rowe we then granted petitioner relief under sec_6015 for the half of these items allocable to mr rowe because we found that respondent had failed to establish that petitioner had actual knowledge of the items we held that petitioner was not entitled to relief under sec_6015 for the portions of the as we noted in rowe i under sec_6015 an individual cannot gualify for relief for the portions of items which are allocable to her thus petitioner was not entitled to relief under sec_6015 for the portions of the capital_gains mortgage interest and charitable_contributions items allocable to her - capital_gains mortgage interest and charitable_contributions items which were allocable to her because they were not erroneous items of mr rowe we then held that petitioner was entitled to equitable relief under sec_6015 for the portions of the capital_gains mortgage interest and charitable_contributions items giving rise to deficiencies which were allocable to her finally on the basis of the parties’ concessions and sec_6015 we concluded that petitioner was not liable for any of the remaining disputed additions to tax or penalties discussion sec_7430 provides that a party that has prevailed in any court_proceeding against the united_states may be awarded reasonable_litigation_costs incurred in connection with the court_proceeding to obtain such an award the prevailing_party must establish that she has exhausted the administrative remedies available she has substantially prevailed in the controversy the position_of_the_united_states in the proceeding was not substantially justified she satisfies certain net_worth requirements she has not unreasonably protracted the proceeding and the amount of the costs sought is reasonable sec_7430 and c petitioner bears the burden of proving that she satisfies each of these requirements rule e grant v commissioner 103_f3d_948 11th cir affg per curiam tcmemo_1995_374 92_tc_192 affd 905_f2d_241 8th cir respondent concedes that petitioner has exhausted the administrative remedies available has substantially prevailed with respect to the amount in controversy ’ and did not unreasonably protract the proceedings i whether the position_of_the_united_states was substantially justified in order to obtain reasonable_litigation_costs in this case petitioner must establish that respondent’s position in the court_proceeding was not substantially justified we apply the not substantially justified standard as of the date that the united_states takes its position in the case for purposes of a court_proceeding the position_of_the_united_states is that which is set forth in the answers to the petitions grant v commissioner supra pincite 108_tc_430 ‘in the taxpayer bill of right sec_2 publaw_104_168 sec 7o1 b 110_stat_1452 sec_7430 was amended to require the government to establish that its position was substantially justified this amendment is effective for proceedings commenced after date the petitions in this case were filed before date thus the burden remains on petitioner 108_tc_430 ‘although respondent concedes that petitioner has substantially prevailed with respect to the amounts in controversy he disputes that petitioner has substantially prevailed with respect to all her arguments and contentions --- - whether the position_of_the_united_states was not substantially justified turns on an analysis of all the facts and circumstances as well as any relevant legal precedents 94_tc_685 89_tc_79 affd 861_f2d_131 5th cir a position is substantially justified if it is justified to a degree that could satisfy a reasonable person or it has a reasonable basis in both law and fact 487_us_552 n wilkes v united_states _ f 3d __ __ 11th cir date maggie mgmt co v commissioner supra pincite livingston v commissioner tcmemo_2000_387 the fact that the united_states loses or concedes issues is not determinative as to whether the taxpayer is entitled to an award of reasonable_litigation_costs 92_tc_760 86_tc_962 petitioner generally argues that respondent’s position was not substantially justified because no position against relief from joint_and_several_liability for petitioner was reasonable under former sec_6013 or sec_6015 which replaced ‘former sec_6013 provided that a spouse could be relieved of tax_liability if the spouse proved a joint_return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the continued -- - former sec_6013 petitioner claims that the facts on which this court based its opinion were open and obvious and gave no reason for respondent to refuse to grant relief finally petitioner contends that caselaw under former sec_6013 and current sec_6015 lead to the conclusion that relief from joint_and_several_liability was warranted in this case in making her claim for litigation costs petitioner does not argue that respondent was not substantially justified in determining the amounts of the deficiencies additions to tax and penalties contained in the notices of deficiency rather petitioner’s claim is based on respondent’s position with respect to whether petitioner was entitled to relief from joint_and_several_liability for the deficiencies additions to tax and penalties thus the relevant inquiry is whether respondent’s position regarding petitioner’s entitlement to such relief was substantially justified in their original petitions filed in and petitioner and mr rowe disputed all the determinations contained continued substantial_understatement and under the circumstances it would be inequitable to hold the spouse seeking relief liable for the substantial_understatement we note that petitioner’s motion specifically addresses only the issues argued on brief by the parties and addressed by this court in rowe i petitioner’s motion does not specifically allege that respondent was not substantially justified with respect to the items for which he granted petitioner relief under sec_6015 in the notices of deficiency the issue of petitioner’s entitlement to relief from joint_and_several_liability was not raised in the petitions in his answers respondent denied the allegations contained in the petitions the issue of petitioner’s entitlement to relief under sec_6015 was not formally before the court until date when the amended petitions were filed rule b barbour v commissioner tcmemo_2000_256 we have previously adopted an issue-by-issue approach to the awarding of costs under sec_7430 apportioning the requested award among the issues according to whether the position_of_the_united_states was substantially justified 106_tc_76 o’bryon v commissioner tcmemo_2000_379 see also 51_f3d_34 5th cir we follow that approach here and separately discuss whether respondent’s position was substantially justified with respect to the issues respondent conceded before trial the issues respondent conceded after trial and respondent’s denial of relief under sec_6015 c and f for the remaining deficiencies additions to tax and penalties which were the subject of our memorandum opinion in rowe i a respondent’s concessions in answers to amended petitions respondent’s answers to the amended petitions were filed on date in his answers respondent conceded that petitioner was entitled to substantial relief under sec_6015 for various income items these concessions were subsequently agreed to in the stipulation of facts and the first supplemental stipulation of facts respondent’s concessions as to these income items within months of the filing of the amended petitions were reasonable in light of the fact that current sec_6015 was a new statute raising interpretive issues see eg 740_f2d_836 llth cir government’s concession of issue months after issue raised was reasonable sokol v commissioner supra pincite ndollar_figure citing cases discussing reasonable amount of time within which to investigate claims and concede issues livingston v commissioner supra commissioner entitled to take reasonable amount of time after claim for relief from joint_and_several_liability to verify whether facts established that taxpayer was entitled to such relief b respondent’s concessions in stipulation of settled issues on date the parties filed a stipulation of settled issues in which both respondent and petitioner conceded certain issues related to petitioner’s entitlement to relief from joint_and_several_liability petitioner has not alleged specific facts to establish why the delay in granting relief from the time the petitions were filed until the date the stipulation of settled issues was filed was not substantially justified indeed the parties’ arguments on brief did not address these settled issues which leads us to the conclusion that those issues were settled well before the actual filing of the stipulation accordingly petitioner has failed to establish that respondent’s position with respect to these conceded issues was not substantially justified see eg lozon v commissioner tcmemo_1997_ cc respondent’s denial of relief under sec_6015 petitioner made valid elections for relief from joint_and_several_liability under sec_6015 c and f before and after trial respondent conceded that petitioner was entitled to partial relief under sec_6015 we have already held that respondent’s position with respect to these concessions was substantially justified respondent denied petitioner relief under sec_6015 c and f with respect to the remaining deficiencies additions to tax and penalties in rowe i we relied on sec_6015 and f and held that petitioner was entitled to relief from joint_and_several_liability for the remaining portions of the disputed deficiencies additions to tax and penalties petitioner argues that respondent was not substantially justified in denying her relief under sec_6015 c and f with respect to the issues we decided in her favor sec_6015 b sec_6015 provides relief from joint_and_several_liability where a joint_return has been made for a taxable_year on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for the taxable_year attributable to the understatement and the other individual makes a valid election sec_6015 is similar to former sec_6013 e and we may look at cases interpreting that section for guidance when analyzing sec_6015 114_tc_276 braden v commissioner tcmemo_2001_69 in rowe i we held that petitioner was not entitled to relief under sec_6015 for the portions of the capital_gains mortgage interest and charitable_contributions allocable to her because these were not items of mr rowe as required by sec_6015 b we found it unnecessary to decide whether petitioner was entitled to relief under sec_6015 for the ira_distributions the farming activity losses and the portions -- - of the capital_gains mortgage interest and charitable_contributions allocable to mr rowe thus petitioner did not prevail on the issue of whether she was entitled to relief under sec_6015 for these items and we find that respondent’s position was substantially justified ’ sec_6015 sec_6015 provides relief from joint liability for spouses either no longer married legally_separated or living apart generally this avenue of relief allows a spouse to elect to be treated for purposes of determining tax_liability as if separate returns had been filed the electing spouse must first establish the portion of any deficiency allocable to her sec_6015 the electing spouse cannot qualify for relief under sec_6015 for the portion which is allocable to her the electing spouse may be entitled to relief under sec_6015 c for the portion which is not allocable to her unless the commissioner can demonstrate that she had actual knowledge at the time she signed the return of the item giving rise to the deficiency sec_6015 c tn her motion petitioner also claims that she would have been entitled to relief for all items under former sec_6013 however former sec_6013 also predicated relief on a finding that the understatement was attributable to an erroneous item of the nonelecting spouse former sec_6013 b 94_tc_126 affd 992_f2d_1132 11th cir -- - in rowe i we granted petitioner relief under sec_6015 for the ira_distributions farming activity losses and the half of the capital_gains mortgage interest and charitable_contributions allocable to mr rowe as previously mentioned relief is not available under sec_6015 for the portion of the deficiency allocable to the electing spouse thus petitioner was not entitled to relief under sec_6015 for the halves of the capital_gains mortgage interest and charitable_contributions that were allocable to her a tra distributions in distributions were made from an ira in petitioner’s name and the taxable_amount of the distributions was not reported on petitioner and mr rowe’s return petitioner testified that she usually picked up the mail and that she opened the letters that were addressed to her relying in large part on petitioner’s credible testimony that she was unaware of the ira or any distributions therefrom we found that this item was allocable to mr rowe and that petitioner did not have an actual and clear awareness of the omitted income respondent’s position was that petitioner was not entitled to relief under sec_6015 for the ira_distributions because this item was allocable solely to her and she had actual knowledge of the ira and the distributions respondent based his position on the facts that the account was opened in her name - periodic financial statements in her name were sent to her address and petitioner herself testified that she usually picked up the mail and opened the letters addressed to her sec_6015 a provides that generally an item giving rise to a deficiency on a joint_return is allocated between the electing spouse and the former spouse in the same manner as it would have been allocated if they had filed separate returns for the taxable_year additionally the legislative_history of sec_6015 indicates that this type of income item is expected generally to be allocated on the basis of the source of the income and the ownership of the item giving rise to the income s rept pincite 1998_3_cb_537 petitioner bore the burden of establishing the allocation of this item under sec_6015 and largely on the basis of her testimony at trial we found that petitioner established that the item was allocable to mr rowe however on the basis of the facts known to respondent and the relevant legal precedent we believe that respondent had a reasonable basis in both law and fact for arguing that this item was allocable to petitioner and she was not entitled to relief under sec_6015 b capital_gains in and properties that were jointly titled in petitioner’s and mr rowe’s names were sold the checks representing the proceeds of the sales were issued payable to -- - petitioner and mr rowe petitioner admitted signing the settlement statement for one of the properties and endorsing one of the checks petitioner’s name was signed on the settlement statement for the other_property and on the other check however petitioner disputed at trial that she had made these signatures the capital_gains from the sales of the properties were not reported on petitioner and mr rowe’s and returns we agreed with respondent that the capital_gains were allocable evenly between petitioner and mr rowe however we rejected respondent’s argument that petitioner had actual knowledge of the omitted income we did so largely on the basis of our finding that mr rowe refused to allow petitioner to review most of their tax_return information and that consequently she did not know of the sale of one of the properties the amounts of the gain on the sales or that any gains were made on the sales we held that petitioner was entitled to relief under sec_6015 for the half of the capital_gains allocable to mr rowe respondent’s position that petitioner had actual knowledge of the capital_gains from the sales was based on the facts that she was a joint owner of the properties and her signature was on the settlement statements and the checks representing the proceeds of the sales on the basis of these facts and the relevant legal precedent we find that respondent had a - - reasonable basis for arguing that petitioner had actual knowledge of the capital_gains and therefore was not entitled to relief under sec_6015 for the portion allocable to mr rowe cc mortgage interest in and petitioner and mr rowe overstated their mortgage interest deductions the mortgages related to properties which were in the joint names of petitioner and mr rowe at trial petitioner testified that she was aware that the residences were jointly titled and that loans were acquired on these properties petitioner acknowledged signing the loan and deed documents for the properties additionally the evidence in the record demonstrated that petitioner wrote the checks for the mortgage payments in and we agreed with respondent that the mortgage interest_deduction items were allocable equally to petitioner and mr rowe however we rejected respondent’s argument that petitioner had actual knowledge of the overstated deductions our findings were based in large part on the trial testimony of both petitioner and mr rowe that petitioner was given only the first two pages of the tax_return when signing the return and she was not afforded the opportunity to see or review any attachments schedules or other documents pertaining to the return we held that petitioner was entitled to relief under sec_6015 for the half of the items allocable to mr rowe - - respondent’s position that petitioner had actual knowledge of the overstated interest was based on the facts that the mortgages related to properties for which petitioner was aware she was listed as a joint owner petitioner knew that loans were acquired on these properties because she acknowledged signing the loan and deed documents for the properties and petitioner wrote the checks for the mortgage payments in and on the basis of these facts and the relevant legal precedent we find that respondent had a reasonable basis for arguing that petitioner had actual knowledge of the overstated interest and therefore was not entitled to relief under sec_6015 for the portion allocable to mr rowe d farming activity losses for the years through petitioner and mr rowe reported substantial losses related to a farming activity respondent disallowed these losses on the ground that the activity was not engaged in for profit within the meaning of sec_183 respondent’s position with respect to petitioner’s claim for relief under sec_6015 was that the activity was allocable evenly between petitioner and mr rowe and relief was not available because petitioner had actual knowledge of the activity respondent’s position was based on the facts that petitioner and mr rowe were listed on the tax returns for and as the proprietors of the farming activity --- - petitioner attended some horse shows and petitioner testified that the horse activity was a fun thing for mr rowe to do with his son on the weekends we found that the farming activity was allocable to mr rowe because petitioner had little or no involvement in the activity and she did not know that her name was listed on the tax returns as a proprietor of the activity with respect to whether petitioner had actual knowledge of this item we relied on our recent decision in 116_tc_198 for the proposition that respondent was required to show that petitioner knew or believed that mr rowe was not engaged in the farming activity for profit because respondent failed to establish that petitioner knew or believed that mr rowe was not engaged in the farming activity for profit we held that petitioner was entitled to relief for the farming activity losses as we noted in our previous opinion the legislative_history of sec_6015 indicates that the allocation of business deductions is expected to follow the ownership of the business and personal_deduction items are expected to be allocated equally between spouses unless the evidence shows that a different allocation is appropriate s rept pincite 1998_3_cb_537 in the instant case petitioner was listed on the joint tax returns as a proprietor of the farming -- - activity for out of the years in issue again petitioner bore the burden of proving the appropriate allocation and our finding that this item was allocable to mr rowe was based in large part on petitioner’s testimony that she did not know that she was listed as a proprietor of the activity on the basis of the facts known to him and the relevant law we believe that respondent was substantially justified in his position that half of this item was allocable to petitioner in king v commissioner supra we decided for the first time that the commissioner must show that the electing spouse had actual knowledge of the factual circumstances which made the item unallowable as a deduction in order for the electing spouse to be denied relief under sec_6015 for an item or portion thereof which is not allocable to her id pincite in that case we applied this standard where the commissioner disallowed deductions on the basis of the determination that a horse activity was not engaged in for profit within the meaning of sec_183 we required that the commissioner show that the electing spouse knew or believed that the other spouse was not engaged in the horse activity for profit id pincite king was filed on date after the trial was held in this case although we disagreed with respondent’s argument that petitioner had actual knowledge under sec_6015 we believe that respondent had a reasonable basis in both law and fact for - - making this argument king which set forth for the first time the actual knowledge standard under sec_6015 for deductions as well as for situations involving sec_183 was decided after the trial was held and during the briefing process of this case the contemporaneous decision in that case coupled with petitioner’s representation that she thought the horse activity was a fun thing for mr rowe to do with his son on the weekends lead us to conclude that respondent’s position on this issue was substantially justified e charitable_contributions petitioner and mr rowe claimed charitable_contribution deductions on their and returns for payments to the church they attended respondent allowed the deduction for but disallowed the deductions for and on the ground that it was not shown that the contributions were made petitioner wrote the checks for the charitable_contributions for we agreed with respondent that these items were allocable equally to petitioner and mr rowe because personal_deduction items are generally to be allocated equally between spouses and petitioner had failed to establish that a different allocation was appropriate however we rejected respondent’s argument that petitioner had actual knowledge that the charitable_contributions were not made we found that mr rowe was in charge of the - financial and business affairs and we accepted petitioner’s testimony that the amount tithed to the church was mr rowe’s decision we held that petitioner was entitled to relief under sec_6015 for the half of the charitable_contributions allocable to mr rowe respondent’s position that petitioner had actual knowledge that charitable_contributions for and were not made was based on the fact that petitioner wrote the checks for the contributions but no checks were presented to establish payments to the church in and additionally petitioner testified that she regularly attended the church and was very involved in church activities petitioner further testified that she was told when to write checks to the church and she wrote checks only when directed by mr rowe under these circumstances we believe that respondent had a reasonable basis to argue that petitioner had actual knowledge that the charitable_contributions were not made in and sec_6015 sec_6015 permits the secretary to relieve a spouse of liability if taking into account all the facts and circumstances it is inequitable to hold the spouse liable for any unpaid tax or deficiency or any portion of either and relief is not otherwise available under sec_6015 or c sec_6015 115_tc_183 - - affd 282_f3d_326 5th cir respondent’s denial of equitable relief 1s reviewed under an abuse_of_discretion standard cheshire v commissioner supra pincite butler v commissioner t c pincite in rowe i we held that respondent abused his discretion in denying petitioner relief under sec_6015 for the portions of the capital_gains mortgage interest and charitable_contributions that were allocable to her additionally we held that respondent abused his discretion in denying equitable relief for the remaining disputed additions to tax and penalties a items allocable to petitioner in deciding whether petitioner was entitled to relief under sec_6015 for the portions of the capital_gains mortgage interest and charitable_contributions allocable to her we reviewed the factors listed in revproc_2000_15 2000_5_irb_447 the internal revenue service’s published guidelines on when equitable relief should be granted we discussed various factors including petitioner’s knowledge of the items giving rise to the deficiencies and of respondent’s examination the circumstances surrounding her role in the tax reporting process her past and current financial situation and the extent to which she benefited from the items giving rise to the deficiencies we found that compelling reasons existed for respondent to grant petitioner equitable relief consequently we held that - - respondent abused his discretion in denying petitioner’s claim for relief under sec_6015 for the portions of the capital_gains mortgage interest and charitable_contributions items allocable to petitioner petitioner emphasizes the fact that we found that respondent abused his discretion in denying equitable relief petitioner claims that the facts upon which we based this finding were open and obvious and gave no reason for respondent to refuse to grant equitable relief a finding that the commissioner abused his discretion does not necessarily mean that his litigating position was not substantially justified mid--del therapeutic ctr inc v commissioner tcmemo_2000_383 affd 30_fedappx_889 10th cir mauerman v commissioner tcmemo_1995_237 rather the determination of whether the commissioner’s position was not substantially justified where he is found to have abused his discretion is based on the facts and circumstances of the particular case including the evidence in the record mid--del therapeutic ctr inc v commissioner supra mauerman v commissioner supra respondent claims that this is a case of first impression regarding this court’s review of the factors listed in revproc_2000_15 supra and his application of these factors was reasonable in light of the lack of contrary precedent respondent -- p7 - contends that sec_6015 and its legislative_history contain no guidance or references indicating that a spouse may obtain relief for her own erroneous items additionally respondent maintains that cases decided under former sec_6013 and sec_6015 have not allowed relief for a spouse’s own items the commissioner generally is not subject_to an award of litigation costs under sec_7430 where the underlying issue is one of first impression 995_f2d_1460 9th cir 102_tc_391 mid-del therapeutic ctr inc v commissioner supra see also wilkes v united_states f 3d at citing 55_f3d_189 5th cir affg tcmemo_1994_182 for the proposition that there is no per se rule that an award of costs under sec_7430 can never be appropriate in the context of an issue of first impression in rowe i we analyzed various factors listed in revproc_2000_15 supra in deciding whether respondent abused his discretion in denying equitable relief at that time there was little guidance on the application of the factors listed in the commissioner’s revenue_procedure and on determining whether the commissioner abused his discretion in denying relief under sec_6015 additionally sec_6015 and the legislative_history do not specifically discuss whether an electing spouse is entitled to equitable relief if partial relief - - has been granted under sec_6015 and c and we are unaware of caselaw discussing this issue indeed our holding in rowe i represents the first instance where an electing spouse has been granted relief under sec_6015 or c for a portion of a deficiency attributable to an item and then granted equitable relief under sec_6015 for the remaining portion of the deficiency attributable to the same item this was a complex case involving detailed findings_of_fact and the application of relatively new legal principles to these facts respondent’s position was not contrary to existing caselaw and the language in the statute providing relief if taking into account all the facts and circumstances it is inequitable to hold the individual liable requires a decision by the commissioner on the basis of the particular facts of each case accordingly we find that respondent’s litigating position with respect to sec_6015 although ultimately incorrect was substantially justified b additions to tax and penalties respondent initially denied petitioner equitable relief for the additions to tax and penalties determined in the notices of deficiencies on brief the parties conceded some of the determinations we note that petitioner has not presented specific arguments as to why respondent was not substantially justified in denying or delaying in the granting of relief for - the additions to tax and penalties petitioner does reference our finding that respondent’s denial of equitable relief with respect to the penalties was an abuse_of_discretion in any event we believe that respondent’s position with respect to the additions to tax and penalties had a reasonable basis in both law and fact the first case applying sec_6015 to additions to tax and penalties was 115_tc_183 in that case we provided the following guidance in determining whether the commissioner has abused his discretion in denying equitable relief in situations involving additions to tax or penalties in our opinion it is an abuse_of_discretion to deny relief under sec_6015 in an addition_to_tax or penalty situation when on an individual basis the putative innocent spouse meets the statutory standard generally applied to all taxpayers that shows the addition_to_tax or penalty is inapplicable id pincite the cheshire case was not filed until date less than months before the trial was held in this case the court_of_appeals for the fifth circuit recently affirmed our decision on date 282_f3d_326 5th cir we have already found that respondent’s position with respect to the issue of petitioner’s entitlement to relief under sec_6015 for the deficiency determinations contained in the -- - notices of deficiency was substantially justified we also believe that the factual circumstances of this case the newness of the statute and the relevant legal precedents all support a finding that respondent had a reasonable basis for his position and was substantially justified in not granting petitioner equitable relief for the additions to tax and penalties ti conclusion the underlying case rowe i involved the application of sec_6015 a new statute with complex and novel interpretive issues see livingston v commissioner tcmemo_2000_387 during the period the parties were engaged in this litigation relatively few cases had been decided under sec_6015 and the caselaw in this area is still developing in deciding the underlying case we were forced to examine the legislative_history of the new statute and the limited caselaw in the area in some instances we were faced with issues which this court had not squarely addressed we also note that our holdings that petitioner was entitled to relief from joint_and_several_liability for the remaining omitted income and erroneous deduction items penalties and additions to tax were based in large part on the testimony of petitioner which we found to be credible the determination of credibility was vital to petitioner’s being granted relief under sec_6015 and --- - petitioner’s testimony was necessary to resolve the matter in her favor in conclusion although we disagreed with respondent’s position in rowe i we hold that his litigation position that petitioner was not entitled to relief from joint_and_several_liability was substantially justified because the position was reasonable given the facts and circumstances of petitioner’s case and the relevant legal precedents accordingly we hold that petitioner is not entitled to recover litigation costs asa result of our disposition it 1s unnecessary to decide whether petitioner meets the net_worth requirement and has shown that the amount of costs sought is reasonable an appropriate order will be issued denying petitioner’s motion for litigation costs
